Writ of habeas corpus to restore Ricardo McDonald, the defendant, in a criminal action entitled People v Ricardo McDonald under Kings County Indictment No. 4814/96, to the original condiitons of his release on bail.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards” (People ex rel. Klein v Kruger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Mangano, P. J., Pizzuto, Krausman and Luciano, JJ., concur.